Filed 12/4/20 In re Angel S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION THREE

 In re ANGEL S., et al., Persons Coming                               B302615
 Under the Juvenile Court Law.
 _____________________________________
 DEPARTMENT OF CHILDREN AND                                           (Los Angeles County
 FAMILY SERVICES,                                                     Super. Ct. No. 18CCJP04810A,B,C)

           Plaintiff and Respondent,

           v.

 GABRIELA S.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Rashida A. Adams, Judge. Affirmed.
     Christina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and David Michael Miller, Deputy County
Counsel for Plaintiff and Respondent.
                    _________________________
       Gabriela S. (mother) appeals from a November 22, 2019
dispositional order of the juvenile court. Mother’s sole contention
on appeal is that the juvenile court abused its discretion by
denying her request to be permitted to live with her three
children, who had been removed from her custody, under the
supervision of the maternal grandmother. We find no abuse of
discretion, and thus we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Mother has three children: Angel S. (born in June 2009),
Camilla S. (born in November 2011), and Nathan S. (born in
February 2018).1 Throughout this proceeding, mother was in a
relationship with Nathan’s father, Carlos R. (father), whom she
married in July 2018.
       A.    Prior Dependency History
             1.    Mother
       Between 2010 and 2018, DCFS received seven referrals
alleging abuse or neglect of Angel and Camilla. Most of the
reports were deemed inconclusive or unfounded.
       In 2013, the juvenile court sustained a petition alleging
that mother and Camilla’s father engaged in domestic violence in
Angel’s and Camilla’s presence, mother used methamphetamines
in the past and currently abused marijuana, and Angel’s and
Camilla’s fathers had histories of illicit drug use and were
incarcerated. Mother and the children received services from
January 2013 to August 2014, when the case was terminated.



1       Each of the children has a different father. During most of
the period at issue in this case, Angel’s and Camilla’s fathers had
little or no contact with the children.




                                 2
             2.     Father
       In 2014, the juvenile court sustained a dependency petition
concerning father’s three older children.2 That case was still
open in June 2018, when the present proceeding was initiated.
       B.    Current Referral; Petition
       In June 2018, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral that
father had punched mother in the face and kicked her in the
stomach during an argument. The same month, mother tested
positive for marijuana, and father admitted testing positive for
methamphetamine in the open case involving his older children.
       DCFS filed a juvenile dependency petition on August 1,
2018, alleging Angel, Camilla, and Nathan were juvenile court
dependents pursuant to Welfare and Institutions Code3
section 300, subdivisions (a), (b), and (j). Specifically, the petition
alleged that mother and father had a history of domestic violence
(counts a-1, b-1), and father had a history of illicit drug use and
was a current abuser of amphetamines and methamphetamines
(count b-2, j-1).
       On October 25, 2018, the juvenile court sustained count b-1
of the petition, finding that the domestic violence between mother
and father put the children at risk of harm pursuant to section
300, subdivision (b). The court declared the children juvenile
court dependents, ordered Nathan removed from father, and
ordered all three children placed with mother under DCFS

2     Those children, C.M.R., E.R., and C.J.R., are not subjects of
this proceeding.
3     All subsequent statutory references are to the Welfare and
Institutions Code.




                                   3
supervision. Father was granted monitored visits with Nathan,
which were not to be monitored by mother. Mother was ordered
to enroll in a domestic violence program, a parenting class, and
conjoint counseling with father.
       In April 2019, the juvenile court found mother was in
compliance with the case plan, but continued jurisdiction was
necessary to ensure the children’s safety.
       C.    Sexual Abuse Allegations
       In July 2019, seven-year-old Camilla reported that she had
been sexually abused by father’s 14-year-old son, Tito, with whom
father had regular visitation. Camilla said that while mother
and father were out of the house, Tito put his penis in her vagina
and forced Camilla to orally copulate him, ejaculating in her
mouth and on her face. Angel told an investigator that Camilla
had reported the sexual abuse to him, saying that Tito had put
his “private” in her “private” and in her mouth. Both children
said Camilla told mother about the incident.
       Mother told a children’s social worker (CSW) that she and
father had told Tito “not to do it again, or they would take his
PlayStation away.”4 Notwithstanding Camilla’s disclosure,
mother had continued to allow Tito to spend time in the family
home.
       The CSW observed that when she first made mother aware
of Camilla’s disclosure, mother appeared supportive. After father
arrived, however, mother described Camilla as a “pathological
liar” and questioned the veracity of her report. Mother further



4    Mother also claimed, somewhat inconsistently, that she
had not known of the abuse until informed of it by DCFS.




                                4
said that she planned to help father reunify with Tito and bring
Tito to live with the family.
       On August 1, mother reported she had taken Camilla for a
medical examination that she said “disproved” the sexual abuse
allegations. Mother also said Camilla had admitted making up
the allegations. Subsequently, mother said she wanted to believe
Camilla “ ‘but I just don’t.’ ” The nurse who conducted Camilla’s
forensic exam said mother did not seem to understand that there
often is no physical evidence of sexual abuse, especially when an
exam is conducted several days after the abuse occurred.
       Although mother denied that father had been living with
her and the children, the CSW suspected otherwise, noting that
mother asked father to stop at the store as though he lived in the
house. The CSW also observed that Angel appeared to have been
coached with regard to whether father lived in the home. The
CSW spoke to Tito’s case worker, who had been led to believe
father lived with mother.
       Father told the CSW he did not believe Tito had sexually
abused Camilla, saying “ ‘there’s no evidence’ ” and “ ‘the doctor
said that probably she wasn’t penetrated.’ ” He suggested
Camilla may have made up the assault because of “jealousy.”
       D.    Supplemental and Subsequent Petitions; Detention
             from Mother
       On September 4, 2019, the juvenile court ordered the
children detained from mother. On September 10, 2019, DCFS
filed a supplemental petition alleging that mother had allowed
father to live in the home and have unsupervised access to the
children in violation of the court’s orders (count s-1); it also filed a




                                   5
subsequent petition alleging that mother failed to protect Camilla
from sexual abuse by her stepbrother (counts b-1, d-1, and j-1).5
       On September 25, 2019, the children were ordered released
to the maternal grandmother. Subsequently, mother reported
she and father had moved in together and planned to live as a
family.
       E.    Subsequent Jurisdiction and Disposition Hearing
       On November 22, 2019, the court sustained count s-1 of the
supplemental petition, and counts b-1, d-1, and j-1, as amended,
of the subsequent petition. In sustaining these counts, the court
specifically found that Camilla had been sexually abused by her
stepbrother, mother knew of the sexual abuse and failed to
protect Camilla from further abuse, father had been living with
the family in violation of the court’s prior orders, and the
previous disposition had been ineffective in protecting the
children.
       With regard to disposition, mother’s counsel did not contest
DCFS’s recommendation that the children be removed from
mother’s custody, but requested that mother be allowed to move
into maternal grandmother’s home with the children. Angel’s



5      “[S]ubsequent and supplemental petitions are different. A
subsequent petition is filed when new, independent allegations of
dependency can be made after the court has initially declared a
minor to be a dependent child. (§ 342.) A supplemental petition
is filed, inter alia, when a dependent child has been placed with a
parent, but the department now seeks to remove the child,
effectively requesting the court to modify its previous placement
order. (See § 387, subd. (a).)” (In re Barbara P. (1994)
30 Cal.App.4th 926, 933.)




                                 6
counsel found the issue a “close call,” but concurred in the
request.
        Nathan’s counsel said he was “torn as to what to
recommend,” noting that although mother at times acknowledged
the sexual abuse, she continued to say as recently as November
2019 that Camilla was lying about what happened to her.
Moreover, counsel was concerned that mother had not been
following court orders. Thus, counsel said, he would “like to see a
little bit more compliance [by] mother before I could . . . join in
. . . mother’s argument as to mother moving into the home of the
maternal grandmother.”
        Camilla’s counsel noted both that father did not believe his
son had sexually assaulted Camilla, and that mother relied on
father for financial support. Thus, counsel said, “mother seems
to have her loyalties divided at this point. And I would like to see
her commitment to Camilla be made more clear before she’s in
the home.”
        Counsel for DCFS said there was “absolutely no evidence”
it would be in the children’s best interests for mother to reside in
the home, urging that mother had not been compliant with the
court’s orders, and maternal grandmother would not be able to
continually monitor mother.
        After hearing argument, the court declined to permit
mother to move into the maternal grandmother’s home. The
court noted that mother had permitted father to have
unmonitored contact with the children in violation of court
orders, and when mother was told Camilla had been sexually
abused, she “indicated that she believed the child was a
pathological liar, had behavioral issues that she felt overwhelmed
by, that her bond with the child was weak, that she didn’t believe




                                 7
the child [because of] the lack of physical evidence, despite the
evidence before the court that there was significant time spent
explaining to the mother how there are often not signs of physical
sexual abuse after a certain period of time. That was not
sufficient to convince the mother.” Thus, the court said, “there
remains a risk to these children being in the mother’s custody . . .
and . . . the maternal grandmother’s presence is not sufficient to
alleviate the concerns given the amount of contact and,
essentially, unmonitored contact that would occur.” The court
ordered additional services for the family, and granted mother
monitored visits with the children three times per week.
       Mother timely appealed.
                            DISCUSSION
       Mother’s sole contention on appeal is that the juvenile court
abused its discretion by denying her request to live with the
children in the maternal grandmother’s home. For the reasons
that follow, we find no abuse of discretion.
       Section 362, subdivision (d) authorizes the juvenile court to
“direct any reasonable orders to the parents” of a dependent child
the court deems necessary and proper to ensure appropriate care,
supervision, custody, conduct, maintenance, and support of the
child. (See also § 362, subd. (a).) Such orders shall include
visitation between parents and children, which shall be “as
frequent as possible, consistent with the well-being of the child.”
(§ 362.1, subd. (a)(1)(A).)
       We review the juvenile court’s dispositional order for an
abuse of discretion. “ ‘The juvenile court has broad discretion to
determine what would best serve and protect the child’s interests
and to fashion a dispositional order accordingly. On appeal, this
determination cannot be reversed absent a clear abuse of




                                 8
discretion.’ (In re Baby Boy H. (1998) 63 Cal.App.4th 470, 474;
see also In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006.)”
(In re D.P. (2020) Cal.App.5th 1058, 1071.)
       Mother contends the children would not be at risk if she
lived with them because the grandmother would be in the home.
She further urges the children would benefit from living with her
because they were bonded to her and she presented no safety risk
to them.
       The juvenile court was well within its discretion in
concluding otherwise. As we have described, mother repeatedly
had made choices that put the children at risk in order to
preserve her relationship with father, including allowing father
to live with the family in violation of court orders. Mother’s
response to Camilla’s disclosure that she had been sexually
abused by father’s son Tito fit this pattern: Although mother
initially expressed support for Camilla, in father’s presence
mother referred to Camilla as a liar and suggested Camilla had
fabricated the sexual abuse claims. Mother also continued to
allow father to bring Tito to her home, and she told the CSW that
once the dependency cases were closed, she intended to make a
home with father and his children, including Tito. Given
mother’s continuing relationship with father, her desire to make
a home with him and his children, and her willingness to disobey
court orders, there can be no doubt that permitting mother to live
in grandmother’s home would have increased the risk that
Camilla and her brothers would have unsupervised contact with
father and Tito.
       Mother asserts that grandmother’s presence in the home
would have been effective in ensuring that the court’s orders were
followed, but the juvenile court reasonably concluded otherwise.




                                9
There was evidence that earlier in the proceeding, while the
maternal grandmother was living with mother and the children,
father had been permitted to spend nights at the home in
violation of the court’s order. In view of this history, the juvenile
court reasonably could have concluded that grandmother’s
presence in the home was not sufficient to ensure that the court’s
orders would be followed.
                           DISPOSITION
       The November 22, 2019 order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                            EDMON, P. J.


We concur:




                   LAVIN, J.




                   DHANIDINA, J.




                                 10